DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 1 (figures 2a-3 and claims 1-7,12-16) in the reply filed on 09/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1- 5 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Koya (US 6,329,604).
	Regarding claim 1, Koya (figure 9 and Col 6, lines 35-65) discloses a first coplanar inductor (see figure 9) having a planar conductor signal path (56) and at least one planar return path (57); and a second coplanar inductor (see figure 9) having a planar conductor signal path (58) and at least one planar return path (59); wherein the conductor signal paths of the first and second coplanar inductors are broadside coupled (see figure 9 disclosing a planar conductor first signal path 56 is on top/above the second planar conductor signal path 58 which results in a broadside coupling).
Regarding claim 2, Koya (figure 9 and Col 6, lines 35-65) discloses wherein the conductor signal paths of the first and second broadside coupled coplanar inductors (56/58) are located one above the other at a first distance.
Regarding claim 3, Koya (figure 9) discloses wherein the return paths of the first and second broadside coupled coplanar inductors (57/59) are located to the side of the respective first and second conductor signal paths at a second distance.
Regarding claim 4, since the prior art of Koya (figure 9) discloses the similar structural features as the applicant claimed invention it would be an inherent characteristic of Koya to have features wherein the dimension of the first distance is defined so as to maximize a mutual inductance between the conductor signal paths of the first and second broad coupled coplanar inductors.
Regarding claim 5, since the prior art of Koya (figure 9) discloses the similar structural features as the applicant claimed invention it would be an inherent characteristic of Koya to have features wherein the dimension of the second distance is defined so as to determine the self inductance of the conductor signal paths of the first and second broadside coupled coplanar inductors.
Regarding claim 7, Koya (figure 9) discloses wherein each of the first and second broadside coupled coplanar inductors is formed in a single layer of metal.

2.	Claims 1- 5 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Kuroda et al. (US 2013/0324044).
Regarding claim 1, Kuroda et al. (figures 2/33 and claim 39) discloses a first coplanar inductor (see figure 2/35 ) having a planar conductor signal path (12^1) and at least one planar return path (13^1/24^1); and a second coplanar inductor (see figure 2/35) having a planar conductor signal path (12^2) and at least one planar return path (13^2/24^2); wherein the conductor signal paths of the first and second coplanar inductors are broadside coupled (see figures 2/33 disclosing a planar conductor first signal path 12^1 is on top/above the second planar conductor signal path 12^2  which results in a broadside coupling)
Regarding claim 2, Kuroda et al. (figures 2/33) discloses wherein the conductor signal paths of the first and second broadside coupled coplanar inductors are located one above the other at a first distance.
Regarding claim 3, Kuroda et al. (figures 2/33) discloses wherein the return paths of the first and second broadside coupled coplanar inductors are located to the side of the respective first and second conductor signal paths at a second distance.
Regarding claim 4, since the prior art of Kuroda et al. (figures 2/33)
discloses the similar structural features as the applicant claimed invention it would be an inherent characteristic of Kuroda et al. to have features wherein the dimension of the first distance is defined so as to maximize a mutual inductance between the conductor signal paths of the first and second broad coupled coplanar inductors.
Regarding claim 5, since the prior art of Kuroda et al. (figures 2/33) discloses the similar structural features as the applicant claimed invention it would be an inherent characteristic of Kuroda et al.  to have features wherein the dimension of the second distance is defined so as to determine the self inductance of the conductor signal paths of the first and second broadside coupled coplanar inductors.
Regarding claim 7, Kuroda et al. (figures 2/33) discloses wherein each of the first and second broadside coupled coplanar inductors is formed in a single layer of metal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koya (US 6,329,604) in view of Gabara (US 2007/0018767).
Regarding claim 6, Koya (figure 9 and Col 6, lines 35-65) discloses all the limitations as noted above but does not expressly discloses wherein the first and
second broadside coupled coplanar inductors have a self inductance that is substantially the same.
Gabara (figures 5a-6c and para 0100-0102) discloses wherein the first and second broadside coupled coplanar inductors have a self inductance that is substantially the same.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the applicant claimed invention to design wherein the first and second broadside coupled coplanar inductors have a self inductance that is substantially the same as taught by Gabara to the inductive device of Koya so as to help reduce noise and parasitic resistance thereby allowing for improved Q-factor to be obtained.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 2013/0324044) in view of Gabara (US 2007/0018767).
Regarding claim 6, Kuroda et al. (figures 2/33 and claim 39) discloses all the limitations as noted above but does not expressly discloses wherein the first and second broadside coupled coplanar inductors have a self inductance that is substantially the same.
Gabara (figures 5a-6c and para 0100-0102) discloses wherein the first and second broadside coupled coplanar inductors have a self inductance that is substantially the same.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the applicant claimed invention to design wherein the first and second broadside coupled coplanar inductors have a self inductance that is substantially the same as taught by Gabara to the inductive device of Kuroda et al. so as to help reduce noise and parasitic resistance thereby allowing for improved Q-factor to be obtained.

4.	Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koya (US 6,329,604) in view of Wei et al. (US 2008/0309299).
Regarding claim 12, Koya (figure 9 and Col 6, lines 35-65) discloses all the limitations as noted above but does not expressly discloses wherein a first driver circuit for applying a first voltage across conductor signal path of the first coplanar inductor; and a second driver circuit for applying a second voltage across conductor signal path of the second coplanar inductor; wherein input pulse width modulation signals applied to the first and second driver circuits are driven with a phase difference which maximizes mutual inductance between the first and second inductors.
Wei et al. (figure 2 and para 0028-0044) discloses wherein a first driver circuit for applying a first voltage across conductor signal path of the first coplanar inductor (see para 0021-0025); and a second driver circuit for applying a second voltage across conductor signal path of the second coplanar inductor (see para 0021-0025); wherein input pulse width modulation signals applied to the first and second driver circuits are driven with a phase difference which maximizes mutual inductance between the first and second inductors(see para 0021-0025).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the applicant claimed invention to design a first driver circuit for applying a first voltage across conductor signal path of the first coplanar inductor; and a second driver circuit for applying a second voltage across conductor signal path of the second coplanar inductor; wherein input pulse width modulation signals applied to the first and second driver circuits are driven with a phase difference which maximizes mutual inductance between the first and second inductors as taught by Wei et al. to the inductive device of Koya so as to regulate current flowing through a circuit or to control other factors such as other components and some other devices in the circuit thereby allowing for a specific inductance to be obtained for a for a specific real world application the inductive device will be implemented into.
Regarding claim 13, Wei et al. (para 0034-0038) discloses wherein the phase difference between the first and second driver circuits is 180 degrees.
Regarding claim 14, Wei et al. (para 0028) discloses wherein the first voltage applied by the first driver circuit has a first polarity and the second voltage applied by the second driver circuit has a second polarity, wherein the first and second polarities creates currents though the first and second inductors such that the currents have a relative polarity that results in a positive mutual inductance between the conductor signal paths of the first and second broadside coupled coplanar inductors that adds to a self inductance of each of the conductor signal paths of the first and second inductors.
Regarding claim 15, Wei et al. (para 0028) discloses wherein the first and second voltages of the first and second driving circuits are substantially the same.
Regarding claim 16, Wei et al. (para 0028) discloses wherein the currents in the first and second inductors are substantially equal.

5.	Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 2013/0324044) in view of Wei et al. (US 2008/0309299).
Regarding claim 12, Kuroda et al. (figures 2/33 and claim 39) discloses all the limitations as noted above but does not expressly discloses wherein all the limitations as noted above but does not expressly discloses wherein a first driver circuit for applying a first voltage across conductor signal path of the first coplanar inductor; and a second driver circuit for applying a second voltage across conductor signal path of the second coplanar inductor; wherein input pulse width modulation signals applied to the first and second driver circuits are driven with a phase difference which maximizes mutual inductance between the first and second inductors.
Wei et al. (figure 2 and para 0028-0044) discloses wherein a first driver circuit for applying a first voltage across conductor signal path of the first coplanar inductor (see para 0021-0025); and a second driver circuit for applying a second voltage across conductor signal path of the second coplanar inductor (see para 0021-0025); wherein input pulse width modulation signals applied to the first and second driver circuits are driven with a phase difference which maximizes mutual inductance between the first and second inductors(see para 0021-0025).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the applicant claimed invention to design a first driver circuit for applying a first voltage across conductor signal path of the first coplanar inductor; and a second driver circuit for applying a second voltage across conductor signal path of the second coplanar inductor; wherein input pulse width modulation signals applied to the first and second driver circuits are driven with a phase difference which maximizes mutual inductance between the first and second inductors as taught by Wei et al. to the inductive device of Kuroda et al. so as to regulate current flowing through a circuit or to control other factors such as other components and some other devices in the circuit thereby allowing for a specific inductance to be obtained for a for a specific real world application the inductive device will be implemented into.
Regarding claim 13, Wei et al. (para 0034-0038) discloses wherein the phase difference between the first and second driver circuits is 180 degrees.
Regarding claim 14, Wei et al. (para 0028) discloses wherein the first voltage applied by the first driver circuit has a first polarity and the second voltage applied by the second driver circuit has a second polarity, wherein the first and second polarities creates currents though the first and second inductors such that the currents have a relative polarity that results in a positive mutual inductance between the conductor signal paths of the first and second broadside coupled coplanar inductors that adds to a self inductance of each of the conductor signal paths of the first and second inductors.
Regarding claim 15, Wei et al. (para 0028) discloses wherein the first and second voltages of the first and second driving circuits are substantially the same.
Regarding claim 16, Wei et al. (para 0028) discloses wherein the currents in the first and second inductors are substantially equal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837